CEREGENE, INC.

 



SERIES A PREFERRED STOCK PURCHASE AGREEMENT

January 10, 2001



 

 

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

This Agreement is made as of January 10, 2001, by and between Ceregene, Inc., a
Delaware corporation (the "Company"), Cell Genesys, Inc., a Delaware corporation
("Cell Genesys"), Donald Pearce Shiley as Trustee of The Shiley Family Trust
(Trust B) dtd July 14, 1972 ("Shiley Family Trust") and Morgan Stanley Dean
Witter Custodian for Ira M. Lechner IRA Rollover 7-30-98 ("Lechner IRA") (Cell
Genesys, Shiley Family Trust and Lechner IRA collectively referred to herein as
the "Purchasers", and individually as a "Purchaser").

RECITALS

WHEREAS, 6,081,146 shares of the Company's Series A Preferred Stock will be
issued to the Purchasers, in aggregate, in exchange for cash and other property
pursuant to the terms of this Agreement;

WHEREAS, all the shareholders (the "NGT Shareholders") of Neurologic Gene
Therapeutics, Inc., a California corporation ("NGT"), will simultaneously
herewith exchange all of their NGT shares (the "NGT Shares") for shares of the
Company's Common Stock;

WHEREAS, it is intended that the issuance of the Company's Series A Preferred
Stock to the Purchasers in exchange for cash and other property transferred to
the Company, and the issuance of the Company's Common Stock to the NGT
Shareholders in exchange for the NGT Shares, taken together, will qualify under
the tax-free exchange provision of Section 351 of the Internal Revenue Code (the
"Code").

NOW, THEREFORE, in consideration of the mutual covenants and representations
herein set forth, the Company and Purchaser agree as follows:

SECTION 1
Authorization and Issuance of the Shares

 1. Authorization of the Shares.

      The Company has authorized the sale and issuance of up to 6,081,146 shares
    of its Series A Preferred Stock (the "Series A Preferred"), having the
    rights, restrictions, privileges and preferences as set forth in the
    Company's Amended and Restated Certificate of Incorporation attached hereto
    as Exhibit A (the "Restated Certificate").

 2. Issuance of the Shares.

      Subject to the terms and conditions hereof and in reliance upon the
    representations, warranties and agreements contained herein, the Company
    will issue and sell to the Purchasers, and the Purchasers will purchase
    severally, and not jointly, the following number of shares of Series A
    Preferred (the "Shares"):

     a. 5,907,535 shares of its Series A Preferred to Cell Genesys in exchange
        for $10,000,000 cash and certain other property described in the
        Technology Transfer Agreement attached hereto as Exhibit B (the
        "Technology Transfer Agreement"), which cash and property have an
        aggregate fair market value equal to the value of the Shares issued to
        Cell Genesys hereunder, as determined in good faith by the Company's
        Board of Directors;
     b. 156,250 shares of its Series A Preferred to Shiley Family Trust in
        exchange for $346,815 cash and the transfer of Subordinated Convertible
        Notes issued by NGT and held by Shiley Family Trust, which cash and
        property have an aggregate fair market value equal to the value of the
        Shares issued to Shiley Family Trust hereunder, as determined in good
        faith by the Company's Board of Directors; and
     c. 17,361 shares of its Series A Preferred to Lechner IRA in exchange for
        $50,000 cash.

The Company's agreement with each of the Purchasers hereunder is a separate
agreement and the sale of the Shares to each of the Purchasers is a separate
sale.

SECTION 2
Closing Date; Delivery

 1. Closing Date.

      The closing of the purchase and sale of the Shares for the cash and
    property hereunder (the "Closing") shall be held at the offices of Wilson
    Sonsini Goodrich & Rosati, 650 Page Mill Road, Palo Alto, California 94304
    at 10:00 a.m., California time, on January 10, 2001 (the "Closing Date") or
    at such other time and place as shall be mutually agreed upon by the Company
    and the Purchasers.

 2. Delivery.

  At the Closing, the Purchasers shall deliver to the Company the cash and
property as provided in Section 1.2 herein. The Company shall, promptly after
the delivery of such cash and property, deliver to each Purchaser a certificate
representing the Shares acquired and registered in the name of such Purchaser.

SECTION 3
Representations and Warranties of the Company

The Company hereby represents and warrants to Purchaser, except as set forth on
the attached Schedule of Exceptions, as follows:

 1.  Organization and Standing.

       The Company is a corporation duly organized and existing under the laws
     of the State of Delaware and is in good standing under such laws. The
     Company has requisite corporate power and authority to own and operate its
     properties and assets, and to carry on its business as presently conducted
     and as proposed to be conducted. The Company is not currently qualified to
     do business as a foreign corporation in any jurisdiction, except for
     California, and the failure to be so qualified will not have a material
     adverse affect on the Company's business as now conducted.

 2.  Corporate Power.

       The Company has or will have at the Closing all requisite corporate power
     to execute and deliver this Agreement, the Technology Transfer Agreement,
     in substantially the form attached hereto as Exhibit B, the Investor Rights
     Agreement, in substantially the form attached hereto as Exhibit C (the
     "Investor Rights Agreement"), the Co-Sale Agreement, in substantially the
     form attached hereto as Exhibit D (the "Co-Sale Agreement), the Governance
     Agreement, in substantially the form attached as Exhibit E (the "Governance
     Agreement"), the Services Agreement, in substantially the form attached as
     Exhibit F (the "Services Agreement", the Share Exchange Agreement (the
     "Share Exchange Agreement") in substantially the form attached as Exhibit
     G, and together with this Agreement, the Technology Transfer Agreement, the
     Investor Rights Agreement, the Co-Sale Agreement, the Governance Agreement
     and the Share Exchange Agreement, the "Transaction Agreements"), to sell
     and issue the Shares being sold hereunder, to issue the Common Stock
     issuable upon conversion of such Shares and to carry out and perform its
     obligations under the Transaction Agreements.

 3.  Subsidiaries.

       Other than its wholly-owned subsidiary Neurologic Gene Therapeutics,
     Inc., a California corporation, the Company has no subsidiaries or
     affiliated companies and does not otherwise control, directly or
     indirectly, or have any ownership interest in any other corporation,
     partnership, business trust, association or business entity.

 4.  Capitalization.

       Immediately prior to the Closing and upon filing the Restated
     Certificate, the Company's authorized capital stock will consist of
     (a) 10,000,000 shares of Common Stock (the "Common Stock"), of which
     2,522,355 shares have been issued as of the Closing and (b) 6,081,146
     shares of Preferred Stock, all of which have been designated Series A
     Preferred Stock and none of which will be issued and outstanding prior to
     the Closing. All the aforesaid issued and outstanding shares are duly
     authorized, validly issued, fully paid and nonassessable and have been
     issued by the Company in compliance with applicable federal and state
     securities laws, and were not issued in violation of any preemptive rights.
     Concurrently with the Closing, the Company will issue 5,907,535 shares of
     the Series A Preferred to Cell Genesys, 156,250 shares of the Series A
     Preferred to the Shiley Family Trust, and 17,361 shares of the Series A
     Preferred to Lechner IRA. The Company has reserved 6,081,146 shares of
     Common Stock for issuance upon conversion of the Series A Preferred. The
     Company has reserved 1,300,000 shares of Common Stock for issuance to
     certain employees, consultants, or directors upon the exercise of options
     granted pursuant to the Company's option plan, of which options to purchase
     250,000 shares of Common Stock are currently outstanding. The Series A
     Preferred shall have the rights, preferences, privileges and restrictions
     set forth in the Restated Certificate. Each of holders of outstanding NGT
     Common Stock has entered, or will enter, concurrently with the Closing,
     into a Stock Exchange Agreement with the Company in the form attached
     hereto as Exhibit G. Concurrently with the Closing, the Shiley Family Trust
     will transfer certain Subordinated Convertible Notes issued by NGT in favor
     of Shiley Family Trust (in the principal amount of $100,000 plus accrued
     interest) in exchange for Series A Preferred. Except as set forth above,
     there are no other authorized or outstanding subscription, warrant, option
     or other rights or commitments (including, without limitation, preemptive
     rights or rights of first refusal) to purchase or acquire from the Company
     any shares of any class of capital stock of the Company or securities
     convertible into exchangeable for such capital stock. The Company is under
     no duty to redeem or to repurchase any shares of any class or series of
     stock.

 5.  Authorization.

       All corporate action on the part of the Company, its directors and
     stockholders necessary for the authorization, execution, delivery and
     performance by the Company of this Agreement, each of the Transaction
     Agreements, and the consummation of the transactions contemplated herein
     and therein, and for the authorization, issuance and delivery of the Shares
     and of the Common Stock issuable upon conversion thereof has been taken or
     will be taken prior to the Closing. This Agreement and each of the
     Transaction Agreements is a valid and binding obligation of the Company,
     enforceable in accordance with its terms, subject to laws of general
     application relating to bankruptcy, insolvency, and the relief of debtors
     and other laws of general application affecting enforcement of creditors'
     rights generally, rules of law governing specific performance, injunctive
     relief or other equitable remedies. The Shares, when issued in compliance
     with the provisions of this Agreement, will be validly issued, fully paid
     and nonassessable and will be free of any liens or encumbrances; provided,
     however, that the Shares (and the Common Stock issuable upon conversion
     thereof) may be subject to restrictions on transfer under state and/or
     federal securities laws. The shares of Common Stock issuable upon
     conversion of the Shares have been duly and validly reserved and are not
     subject to any preemptive rights or rights of first refusal and, upon
     issuance, will be validly issued, fully paid and nonassessable.

 6.  Business Plan.

       The Company has delivered to Purchaser its business plan dated June, 2000
     (the "Business Plan"). The Business Plan and the financial projections
     contained therein were developed by the Company's management using their
     good faith best efforts and represent the Company's good faith view of its
     current and proposed business as of such date, although there can be no
     assurance that the Company will achieve any financial projection contained
     therein.

 7.  Material Liabilities.

       The Company has no material liabilities or obligations, absolute or
     contingent (individually or in the aggregate), except liabilities and
     obligations which have been incurred in the ordinary course of business
     which have not been, either in any case or in the aggregate, materially
     adverse.

 8.  Business Condition.

       The Company has recently commenced operations and, since inception, has
     not:

      a. incurred any absolute or contingent material obligation by way of
         guaranty, endorsement, indemnity or warranty;
      b. suffered any damage, destruction or loss, whether or not covered by
         insurance, to any of its material assets;
      c. waived or compromised a material right or debt owed to it;
      d. made any loan to its employees, officers or directors, other than
         travel advances made in the ordinary course of business;
      e. entered into any contract or other arrangement relating to compensation
         of the Company's employees, officers or directors;
      f. declared or paid any dividend or other distribution of the assets of
         the Company;
      g. redeemed, repurchased, canceled, granted or issued or effected any
         other change to any of the capital stock of the Company or options to
         purchase the same; or
      h. entered into any agreement obligating the Company to make payments
         exceeding $10,000 in any fiscal year.

 9.  Title to Properties and Assets; Liens, etc.

       The Company has good and marketable title to its properties and assets,
     and has good title to all its leasehold interests, in each case subject to
     no mortgage, pledge, lien, lease, encumbrance or charge of any kind. All
     leases pursuant to which the Company leases real or personal property are
     valid and effective in accordance with their respective terms, and there
     exists no material default on the part of the Company under any thereof.

 10. Compliance with Other Instruments, No Conflict.

       The Company is not in breach or violation of any term of its Certificate
     of Incorporation or By-Laws, of any term or provision of any mortgage, deed
     of trust, indebtedness, indenture, contract, agreement, instrument,
     judgment or decree, or any order, statute, rule or regulation, in each case
     where such breach or violation would have a material adverse effect on the
     Company. No event or failure of performance has occurred that, with the
     passage of time or the giving of notice, would constitute such a breach or
     violation by the Company. The execution, delivery and performance of and
     compliance with of this Agreement and each of the Transaction Agreements by
     the Company does not, and the consummation of the transactions contemplated
     hereby and thereby will not, conflict with, or result in any breach or
     violation of, or default under (any such event, a "Conflict") (i) any
     provision of the Company's Certificate of Incorporation, Restated
     Certificate and Bylaws, (ii) any lease, contract, agreement, indenture,
     mortgage, deed of trust or other instrument to which the Company is a party
     or by which its properties are bound, or (iii) any judgment, order, decree,
     statute, law, ordinance, rule or regulation applicable to the Company or
     its properties or assets.

 11. Litigation.

       There are no actions, suits, proceedings or investigations pending or
     threatened (nor to the Company's knowledge is there a reasonable basis
     therefor) to which the Company is a party or its property is subject, which
     might result in any material adverse change in the business or financial
     condition of the Company or any of its properties or assets, or in any
     material impairment of the right or ability of the Company to carry on its
     business as now conducted, or in any material liability on the part of the
     Company, and none which questions the validity of this Agreement or any of
     the Transaction Agreements, any action taken or to be taken in connection
     herewith or therewith. The foregoing includes, without limitation, actions
     pending or threatened involving the prior employment of any of the
     Company's employees, their use in connection with the Company's business of
     any information or techniques allegedly proprietary to any of their former
     employers, or their obligations under any agreements with prior employers.
     The Company is not a party or subject to the provisions of any order, writ,
     injunction, judgment or decree of any court or government agency or
     instrumentality. No action, suit or proceeding has been instituted or is
     threatened by the Company.

 12. Registration Rights.

       Except as set forth in the Investor Rights Agreement, the Company is not
     under any contractual obligation to register any of its currently
     outstanding securities or any of its securities which hereafter may be
     issued.

 13. Certain Transactions.

       Neither the Company nor, to the Company's knowledge, any of its officers
     has any interest (other than as holders of less than 1% of the voting
     securities of a publicly-traded company), either directly or indirectly, in
     any entity that currently (i) provides any services or designs, produces or
     sells any products or product lines that are the same, similar to or
     competitive with any activity or business in which the Company is engaged
     or proposes to engage; (ii) is a supplier, customer, or creditor of the
     Company; or (iii) has any direct or indirect interest in any asset or
     property, real or personal, tangible or intangible, of the Company or any
     property, real or personal, tangible or intangible, that is necessary for
     the Company's business as currently conducted or proposed to be conducted.
     No employee, stockholder, officer or director of the Company, or their
     spouses or children, is indebted to the Company, nor is the company
     indebted to any of them.

 14. Intangible Property.

       The Company has taken all appropriate security measures to protect the
     secrecy, confidentiality and value of all trade secrets, know-how,
     inventions, designs, masks, processes and technical data required to
     conduct its business. The Company has all right, title and interest in and
     to all intangible property and technology or is able to obtain on
     reasonable terms all permits, licenses and other authority necessary for
     its business as currently conducted or proposed to be conducted. The
     Company is not infringing, and no infringement has been claimed regarding,
     any third party's patent, maskwork right, moral right, trademark, trade
     secret, trade name or copyright, and the Company has not received any
     notice of any claimed infringement. The Company owns and possesses or is
     licensed under all patents, patent applications, licenses, trademarks,
     service marks, trade names, inventions, processes and copyrights necessary
     for the operation of its business as currently conducted or proposed to be
     conducted. None of the Company's officers or employees has improperly used
     or is making improper use of any confidential information or trade secrets
     of others, including those of any former employer of such officer or
     employee. The Company is not aware of any violation by a third party of any
     of its patents, licenses, trademarks, trade names, service marks,
     copyrights, trade secrets or other proprietary rights.

 15. Employees; Confidential Information, and Invention Assignment Agreement.

       The Company does not have any collective bargaining agreements with any
     of its employees, and no labor union organizing activity is pending or
     threatened with respect to the Company. Each officer, employee and
     contractor of the Company who is now engaged or has been engaged in product
     development has entered into and executed an Employment, Confidential
     Information, and Invention Assignment Agreement in the form attached to
     this Agreement as Exhibit H or an employment or consulting agreement
     containing substantially similar terms. To the Company's knowledge, no
     employee is obligated under any agreement or judgment that would conflict
     with such employee's obligation to use his or her best efforts to promote
     the interests of the Company or that would conflict with the Company's
     business as currently conducted or proposed to be conducted. To the
     Company's knowledge, no employee is in violation of any term of any
     employment agreement, proprietary information agreement, non-competition
     agreement or any other agreement relating to such employee's relationship
     with any previous employer. To the Company's knowledge, neither the
     execution nor delivery of this Agreement and any of the Transaction
     Agreements, nor the carrying on of the Company's business by the employees
     of the Company, nor the conduct of the Company's business as proposed, will
     conflict with or result in a breach of the terms, conditions or provisions
     of, or constitute a default under, any contract, covenant or instrument
     under which any of such employees is now obligated. The Company does not
     believe it is or will be necessary to utilize any inventions of any of its
     employees (or people it currently intends to hire) made prior to their
     employment by the Company. The Company is not a party to or bound by any
     currently effective employment contract, deferred compensation agreement,
     bonus plan, incentive plan, profit sharing plan, retirement agreement, or
     other employee compensation agreement.

 16. Insurance.

       The Company has fire, casualty and liability insurance policies
     sufficient in amount to allow it to replace any of its tangible properties
     that might be damaged or destroyed and adequate to protect the Company and
     its financial condition against the risks involved in the business of the
     Company. The Company agrees to implement a "key man" insurance policy in
     the amount of $1,000,000 on the lives of each of Dr. Mark Tuszynski and its
     Chief Executive Officer, to be appointed after Closing.

 17. Contracts and Other Commitments.

       The Company is not a party to any:

      a. agreement for the purchase of fixed assets that involves an expenditure
         by the Company in excess of $10,000 or for the purchase of materials,
         supplies or equipment in excess of that amount;
      b. indenture, loan or credit agreement, note agreement, deed of trust,
         mortgage, security agreement, promissory note or other agreement or
         instrument relating to or evidencing indebtedness for borrowed money or
         subjecting any asset or property of the Company to any lien or
         evidencing any indebtedness;
      c. guaranty of any indebtedness;
      d. lease or agreement under which the Company is lessee of or holds or
         operates any property, real or personal, owned by any other person
         under which payments to such person exceed $l0,000 per year;
      e. lease or agreement under which the Company is lessor or permits any
         person to hold or operate any property, real or personal, owned or
         controlled by the Company; .
      f. license agreement, either as licensor or licensee that is material to
         the Company's business; or
      g. agreement or other commitment or arrangement with any person continuing
         for a period of more than three months from the Closing Date which
         involves an expenditure or receipt by the Company in excess of $10,000.

 18. Disclosure.

       The Company has fully provided Purchaser with all the information that
     Purchaser has requested for deciding whether to purchase the Shares. This
     Agreement with the Exhibits hereto and the Company's Business Plan, when
     taken as a whole, do not contain any untrue statement of a material fact or
     omit to state a material fact necessary in order to make the statements
     contained herein not misleading, except that with respect to the financial
     projections contained in the Company's Business Plan, the only
     representation and warranty is that such financial projections were
     developed by the Company's management using their good faith best efforts
     and represent the Company's good faith view of its current and proposed
     business as of the date of the Business Plan, although there can be no
     assurance that the Company will achieve any financial projection contained
     therein.

 19. Consents.

       No consent, approval, qualification, order or authorization of, or filing
     with, any governmental authority is required in connection with the
     Company's valid execution, delivery or performance of this Agreement and
     each of the Transaction Agreements, or the offer, sale or issuance of the
     Shares and the Common Stock issuable upon conversion thereof, or the
     consummation of any other transaction contemplated on the part of the
     Company hereby and thereby, except (a) the filing of the Restated
     Certificate with the Secretary of State of the State of Delaware prior to
     the Closing and (b) filings required pursuant to applicable federal and
     state securities laws and blue sky laws, which filings the Company
     covenants to complete within the required statutory period.

 20. Restrictions on Business Activities.

       There is no agreement (noncompetition or otherwise), commitment,
     judgment, injunction, order or decree to which the Company or any of its
     officers is a party or otherwise binding upon the Company or any of its
     officers that has or may have the effect of prohibiting or impairing any
     business practice of the Company, any acquisition of property (tangible or
     intangible) by the Company or the conduct of business by the Company.
     Without limiting the foregoing, neither the Company nor any of its officers
     has entered into any agreement under which the Company is restricted from
     selling product or providing services to customers or potential customers
     or any class of customers, in any geographic area, during any period of
     time or in any segment of the market.

 21. Offering.

       Subject to the truth and accuracy of Purchaser's representations set
     forth in Section 4 of this Agreement, the offer, sale and issuance of the
     Shares as contemplated by this Agreement are exempt from the registration
     and prospectus delivery requirements of the Securities Act of 1933, as
     amended (the "Act"), and have been qualified (or are exempt from
     qualification) under all applicable state securities requirements.

 22. Tax Matters.

      

      a. The Company has timely and properly filed all returns, reports or
         similar statements with respect to any Tax required to have been filed
         and has paid all Taxes required to have been paid by it. "Tax" or
         "Taxes" means any federal, state, local or foreign income, property,
         sales, use, license, excise, franchise, employment, payroll,
         witholding, alternative or add-on minimum, ad valorem, transfer or
         excise tax or any other tax or other governmental charge, together with
         any interest or penalty and including any liability for the Taxes of
         another person.

(b) The Company agrees to take and defend the position on its tax returns that
the issuance of Series A Preferred Stock to the Purchasers in exchange for cash
and property, and the issuance of Common Stock to the NGT Shareholders in
exchange for the NGT Shares, taken together, qualifies as a tax- free exchange
under Code Section 351 and that none of the stock consideration issued to the
Purchasers will be paid or issued other than in exchange for property. The
Company will timely file the information required by Treasury Regulation Section
1.351-3 with its income tax return for the year in which the transactions
contemplated by this Agreement occur and will comply with the record keeping
requirements of Treasury Regulation Section 1.351-3. The Company represents that
it (i) has no plan or intention to terminate the existence of the Company or to
dispose of the assets contributed to the Company, except in the ordinary course
of business; (ii) the Purchasers and the NGT Shareholders shall, taken together,
hold at least 80% of the voting stock of the Company and at least 80% of each
class of nonvoting stock, if any, after the completion of the transactions
contemplated by this Agreement; (iii) the Company has no plan or intention to
reacquire any stock to be issued in the transactions contemplated by this
Agreement; and (iv) the Company will not knowingly cause any action to be taken
that will prevent the stock issuances contemplated by this Agreement from
qualifying as a tax-free exchange under section 351(a) of the Code.

SECTION 4
Investment Representations and Covenants of the Purchaser

Each Purchaser hereby represents, warrants and covenants to the Company,
severally and not jointly, with respect to its purchase of the Shares as
follows:

 1. Investment Representations and Covenants of the Purchaser.

     

     a. Purchaser understands that the Shares (and the Common Stock issuable
        upon conversion of the Shares) have not been registered under the Act
        and are being offered and sold pursuant to an exemption from
        registration contained in the Act based in part upon the representations
        of Purchaser contained herein.
     b. Purchaser is acquiring the Shares (and the Common Stock issuable upon
        conversion of the Shares) for Purchaser's own account for investment and
        not as a nominee and not with a view to the distribution thereof.
        Purchaser understands that it must bear the economic risk of this
        investment indefinitely unless the Shares or such Common Stock are
        registered pursuant to the Act, or an exemption from such registration
        is available, and that the Company has no obligation to register the
        Shares or such Common Stock (except as may be provided in the Investor
        Rights Agreement between the Company and the Purchaser to be executed
        and delivered at Closing). Purchaser further understands that there is
        no assurance that any exemption from the Act will be available or, if
        available, that such exemption will allow Purchaser to dispose of or
        otherwise transfer any or all of the Shares or such Common Stock under
        the circumstances, in the amounts or at the times Purchaser might
        propose.
     c. By reason of Purchaser's business or financial experience, Purchaser has
        the capacity to protect Purchaser's own interests in connection with the
        purchase of the Shares hereunder and has the ability to bear the
        economic risk (including the risk of total loss) of Purchaser's
        investment.
     d. Purchaser further covenants that Purchaser will not make any sale,
        transfer or other disposition of the Shares or such Common Stock in
        violation of the Act, the Securities and Exchange Act of 1934, or the
        rules of the Commission promulgated thereunder.
     e. Purchaser covenants that, in the absence of an effective registration
        statement covering the Shares and the Common Stock issued on conversion
        thereof, it will sell, transfer, or otherwise dispose of the Shares and
        any Common Stock issued on conversion thereof only in a manner
        consistent with its representations and covenants set forth in this
        Section 4. In connection therewith, Purchaser acknowledges that the
        Company shall make a notation in its stock books regarding the
        restrictions on transfer set forth in this Section 4 and shall transfer
        such shares on the books of the Company only to the extent not
        inconsistent therewith.
     f. Purchaser represents that it is an "accredited investor" as such term is
        defined in Rule 501 under the Securities Act.

 2. No Public Market.

      Purchaser understands that no public market now exists for any of the
    securities issued by the Company.

 3. Domicile.

      Purchaser is domiciled in the state of California.

 4. Authorization.

      Purchaser has the full power and authority to execute, enter into, deliver
    and carry out the terms and conditions of this Agreement, each of the
    Transaction Agreements to be executed and delivered by Purchaser, and all
    other agreements and instruments contemplated hereby and thereby, and to
    perform its obligations hereunder and thereunder. Such Agreements, when
    executed and delivered by Purchaser, will constitute valid and legally
    binding obligations of Purchaser, enforceable in accordance with its terms,
    subject to laws of general application relating to bankruptcy, insolvency,
    and the relief of debtors and other laws of general application affecting
    enforcement of creditors' rights generally, rules of law governing specific
    performance, injunctive relief and other equitable remedies.

 5. Tax Matters.

  Purchaser agrees to take and defend the position on its tax returns that the
issuance of Series A Preferred Stock to the Purchasers in exchange for cash and
property, and the issuance of Common Stock to the NGT Shareholders in exchange
for the NGT Shares, taken together, qualifies as a tax- free exchange under Code
Section 351 and that none of the stock consideration issued to the Purchasers
will be paid or issued other than in exchange for property. Purchaser will
timely file the information required by Treasury Regulation Section 1.351-3 with
its income tax return for the year in which the transactions contemplated by
this Agreement occur and will comply with the record keeping requirements of
Treasury Regulation Section 1.351-3. Purchaser represents that it (i) knows of
no plan or intention to terminate the existence of the Company or to dispose of
the assets contributed to the Company, except in the ordinary course of
business; (ii) has no plan to dispose of the Company stock issued in the
transactions contemplated by this Agreement; and (iii) will not knowingly cause
any action to be taken that will prevent the stock issuances contemplated by
this Agreement from qualifying as a tax-free exchange under Section 351(a) of
the Code.

SECTION 5
Conditions to Closing of the Purchaser

Purchaser's obligation to purchase the Shares at the Closing is subject to the
fulfillment on or prior to the Closing Date of each of the following conditions:

 1. Authorizations.

      The Company shall have obtained all consents, permits and waivers
    necessary or appropriate on the part of the Company for the consummation of
    the transactions contemplated by this Agreement and each of the Transaction
    Agreements. Except for the notices required to be filed after the Closing
    with certain federal and state securities commissions, which notices the
    Company will file on a timely basis, the Company shall have obtained all
    approvals, authorizations or permits, if any, of any federal or state
    governmental authority or regulatory body that are required on the part of
    the Company in connection with the lawful issuance and sale of the Shares
    pursuant to this Agreement and the Common Stock issuable upon the conversion
    of the Shares.

 2. Representations and Warranties Correct.

      The representations and warranties made by the Company in Section 3 hereof
    shall be true and correct in all respects when made and shall be true and
    correct in all respects on the Closing Date with the same force and effect
    as if they had been made on and as of the Closing Date.

 3. Performance.

      All covenants, agreements and conditions contained in this Agreement to be
    performed or complied with by the Company on or prior to the Closing Date
    shall have been performed or complied with in all respects.

 4. Certificate.

      The Company shall have delivered to the Purchaser a certificate, executed
    by the Chief Executive Officer of the Company and dated as of the Closing
    Date certifying to the fulfillment of the conditions specified in Sections
    5.1, 5.2 and 5.3 herein.

 5. Proceedings and Documents.

      All corporate and other proceedings in connection with the transactions
    contemplated hereby and all documents and instruments incident to such
    transactions shall be reasonably satisfactory in substance and form to
    Purchaser, including the execution of each of the Transaction Agreements.

 6. Restated Certificate.

  The Restated Certificate shall have been filed with the Delaware Secretary of
State prior to the Closing.

SECTION 6
Conditions to Closing of the Company

The Company's obligation to sell the Shares at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions:

 1. Representations.

      The representations made by the Purchaser pursuant to Section 4 hereof
    shall be true and correct when made and shall be true and correct on the
    Closing Date.

 2. Authorizations.

  All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body that are required in connection with the lawful
issuance and sale of the Shares pursuant to this Agreement shall have been duly
obtained and shall be effective on and as of the Closing.



SECTION 7
Miscellaneous

 1.  Governing Law.

       This Agreement shall be construed in accordance with, and governed in all
     respects by, the laws of the State of California, excluding that body of
     law pertaining to conflicts of law.

 2.  Survival.

       The representations, warranties, covenants and agreements made herein
     shall survive (i) any investigation made by the Purchasers or the Company
     and (ii) the Closing.

 3.  Successors and Assigns.

       Except as otherwise expressly provided herein, the provisions hereof
     shall inure to the benefit of, and be binding upon, the successors,
     assigns, heirs, executors and administrators of the parties hereto;
     provided, however, that the rights of a Purchaser to purchase Shares shall
     not be assignable without the consent of the Company.

 4.  Entire Agreement; Amendment.

       This Agreement (including all exhibits hereto) and the other documents
     delivered pursuant hereto constitute the full and entire understanding and
     agreement between the parties with regard to the subjects hereof and
     thereof. This Agreement and any term hereof may be amended, waived,
     discharged or terminated by a written instrument signed by the party
     against whom enforcement of any such amendment, waiver, discharge or
     termination is sought.

 5.  Notices, etc.

       All notices and other communications required or permitted hereunder
     shall be in writing and shall be mailed by first-class mail, postage
     prepaid, or delivered either by hand or by messenger, addressed (a) if to a
     Purchaser, as indicated on the signature page, or at such other address as
     Purchaser shall have furnished to the Company in writing, or (b) if to any
     other holder of any Shares or any Common Stock issued upon conversion of
     Shares, at such address as such holder shall have furnished the Company in
     writing or, until any such holder so furnishes an address to the Company,
     then to and at the address of the last holder thereof who has so furnished
     an address to the Company, or (c) if to the Company, at its address set
     forth at the end of this Agreement or at such other address as the Company
     shall have furnished to the Purchasers.

 6.  Rights; Separability.

       In case any provision of the Agreement shall be invalid, illegal or
     unenforceable, the validity, legality and enforceability of the remaining
     provisions shall not in any way be affected or impaired thereby.

 7.  Finders Fee.

       Each party represents that it neither is nor will be obligated for any
     finders' fee or commission in connection with this transaction. Purchaser
     agrees to indemnify and to hold harmless the Company from any liability for
     any commission or compensation in the nature of a finders' fee (and the
     costs and expenses of defending against such liability or asserted
     liability) for which Purchaser or any of its officers, partners, employees,
     or representatives is responsible. The Company agrees to indemnify and hold
     harmless Purchaser from any liability for any commission or compensation in
     the nature of a finders' fee (and the costs and expenses of defending
     against such liability or asserted liability) for which the Company or any
     of its officers, employees or representatives is responsible.

 8.  Fees.

       The Company shall bear its own expenses and legal fees incurred on its
     behalf and the reasonable expenses and legal fees incurred for one counsel
     to the Purchaser and all other purchasers of the Series A Preferred with
     respect to this Agreement and the transactions contemplated hereby.

 9.  Titles and Subtitles.

       The titles of the paragraphs and subparagraphs of this Agreement are for
     convenience of reference only and are not to be considered in construing
     this Agreement.

 10. Counterparts.

  This Agreement may be executed in counterparts, each of which shall be an
original, but which together shall constitute one instrument.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

"COMPANY" CEREGENE, INC.

By:

Name: Floyd Harmon

Address: 3032 Castle Street
Los Angeles, CA 90039

 

"PURCHASERS" CELL GENESYS, INC.

By:

Name: Stephen A. Sherwin

President and Chief Executive Officer

Address: 342 Lakeside Drive
Foster City, CA 94404

DONALD PEARCE SHILEY AS TRUSTEE OF THE SHILEY FAMILY TRUST (TRUST B) DTD JULY
14, 1972

By:___________________________
Name:_____________________________
Title:_____________________________

 

MORGAN STANLEY DEAN WITTER CUSTODIAN FOR IRA M. LECHNER IRA ROLLOVER 7-30-98

By:___________________________
Name:_____________________________
Title:_____________________________

 




--------------------------------------------------------------------------------


